Citation Nr: 0028295	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  95-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including urticaria and dermatitis with swelling, claimed as 
due to exposure to herbicides.

2.  Entitlement to service connection for essential tremor, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:  J. W. Stanley, Jr., Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1968 to 
June 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the North Little Rock, Arkansas, RO.

FINDINGS OF FACT

1.  The appellant is service connected for post-traumatic 
stress disorder, an anxiety disorder.

2.  Competent evidence attributing hand tremor to an anxiety 
disorder has been presented.


CONCLUSION OF LAW

The claim for service connection for hand tremor is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal stems from a rating decision that denied service 
connection for a skin condition including urticaria and 
dermatitis with swelling and tremors due to Agent Orange 
exposure.  The Board has considered the issue of service 
connection for hand tremors separately from the claim for a 
skin condition.  Due to what appears to be an absence of a 
complete VA examination report, the claim for service 
connection for a skin condition, including urticaria and 
dermatitis with swelling, claimed as due to exposure to 
herbicides is the subject of a Remand, below.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.308, 3.309 (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant is service connected for post-traumatic stress 
disorder, and anxiety disorder.  38 C.F.R. § 4.130; 
Diagnostic Code 9411 (1999).

The appellant was evaluated for the tremor in February 1995.  
He had been seen in the past and it was thought that it 
might be related to his anxiety disorder.  The examiner 
indicated that he could have an essential tremor although 
there was some component that might be related to anxiety 
disorder as well.  

Initially, the Board notes that it views the issue of well-
groundedness in a vacuum.  Competent evidence attributing 
hand tremor to an anxiety disorder has been submitted, and 
the appellant is service connected for an anxiety disorder.  
Therefore the claim for service connection for hand tremor is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  The Board 
has determined that the duty to assist has not been met and 
that further development is necessary.  


ORDER

The claim for service connection for hand tremor is well 
grounded, and to this extent only the appeal is granted.


REMAND

The appellant has contended that service connection is 
warranted for a skin condition which was identified in 
service and may or may not be due to Agent Orange exposure.  
He has also contended that service connection is warranted 
for hand tremors that may or may not be due to Agent Orange 
exposure.

On VA examination in January 1995, dermatitis of unclear 
etiology was diagnosed.  Referrals were indicated for 
dermatology and neurology, however, only the neurological 
consult was made part of the record.  Additionally, in VA 
Medical Center records dated in December 1999, non-healing 
lesions were identified on the appellant's face and it 
appears that a dermatological consultation was ordered.  A 
record of this consultation report is not part of the record.  
The Board is obliged to obtain medical records in possession 
of VA once put on notice of their existence.  If records of 
VA treatment are material to the issue on appeal and are not 
included within the claims folder, a Remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); Robinette v. Brown, 8 Vet. App. 69, 78 (1995); 
Epps v. Brown, 9 Vet. App. 341 (1996).  Without making any 
determination at this juncture as to whether the claim for 
service connection for a skin condition, including urticaria 
and dermatitis with swelling is well grounded, the Board 
concludes that VA failed to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).

The Board has determined that service connection for hand 
tremor is well grounded and that further development is 
necessary.

Accordingly, this claim is REMANDED for the following action:

1.  The RO should obtain copies of any VA 
Medical Center dermatology consultation 
reports, with specific attention paid to 
reports that might have been generated 
after the January 1995 VA examination 
and/or the December 1999 evaluation and 
associate these with the claims folder.  
The RO should place documentation in the 
claims folder if no dermatology 
consultations were conducted after either 
order.

2.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should opine as to whether hand tremor is 
proximately due to or the result of 
service-connected post-traumatic stress 
disorder, or whether there is additional 
disability resulting from the aggravation 
of a non-service-connected hand tremor by 
service-connected post-traumatic stress 
disorder.  Stated differently, is there 
any relationship between the tremor and 
the service-connected PTSD.  If there is 
no relationship, that fact must be noted 
in the report.

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

The veteran is advised that if he has any evidence that can 
connect his dermatological condition to service or to Agent 
Orange exposure in service, he must submit it.  If upon 
completion of the above action, the claim remains denied, the 
case should be returned to the Board after compliance with 
all requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

